DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 10-13 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only and cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claim have been further treated on the merits.

Claim 1 is objected to because of the following informalities:  Claim 1 ends with “;” please change to a period.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al (US 2010/0110047 A1) in view of Liu (US 2014/0119492 A1).

Claim 1, Yoon (Fig. 1-8) discloses a shift register unit circuit (Fig. 8), including: 
input storing module (310, 320, 361, and 362; Fig. 8), configured to receive an input signal (CRm-1(IN1) and NVm-1(IN3); Fig. 8) at an input terminal (IN1 and IN3; Fig. 8) and store the input signal (320; Fig. 8; Paragraph [0074]); 
output driving module (330 and 380; Fig. 8), configured to transfer the input signal (CRm-1(IN1) and NVm-1(IN3); Fig. 8; Paragraph [0075]) to a first output terminal (OT(Gm); Fig. 8); and 
pulling-down (340 and 350; Fig. 8) and maintaining module (363, 371, 372, and 364; Fig. 8), configured to pull down a voltage at (350; Fig. 8) the first output terminal (OT(Gm); Fig. 8) to low voltage level (V1(VSS); Fig. 8) after output operation is completed (Paragraph [0077]), and maintain the voltage (Paragraph [0082] and [0084])  at low voltage level (V1(VSS); Fig. 8) until the output driving module (330 and 380; Fig. 8) receives a next input signal (CRm-1(IN1) and NVm-1(IN3); Fig. 8),
the input storing module includes (310, 320, 361, and 362; Fig. 8), a storing capacitor (320; Fig. 8) configured to store the input signal (CRm-1(IN1); Fig. 8), a first side of the storing capacitor (Q and 320; Fig. 8) is coupled to the input terminal (CRm-1(IN1); Fig. 8) through a first switch (361; Fig. 8), a second side of the storing capacitor (320; Fig. 8) is coupled to low voltage supply (V1(VSS); Fig. 8) through a second switch (362; Fig. 8), status of the first (361; Fig. 8) and second switches (362; Fig. 8) is under control of the input signal (NVm-1(IN3); Fig. 8).

output driving module, configured to transfer the input signal to a first output terminal under control of the storage retrieving module. 
Liu (Fig. 1-6) discloses storage retrieving module (M7; Fig. 4), configured to retrieve the input signal (Input; Fig. 4) from the input storing module (C1; Fig. 4) under influence of at least a first clock signal (CLK; Fig. 4); and
output driving module (M3; Fig. 4), configured to transfer the input signal (Input and C1; Fig. 4) to a first output terminal (Output; Fig. 4) under control of the storage retrieving module (M7; Fig. 7). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Yoon’s shift register unit circuit by applying a storage retrieving module, as taught by Liu, so to use a shift register unit circuit with a storage retrieving module for reducing noises generated at an output of a next stage shift register unit at caused by an output of a pervious stage shift register unit (Paragraph [0006]).

Claim 14, Yoon (Fig. 1-8) discloses a method for generating gate driving signal (Fig. 4) for a display (Fig. 1), including following operations executed (Fig. 4) by each unit (SRC; Fig. 2 and 7) of a shift register of a gate driver circuit (200; Fig. 1) of the display (Fig. 1), wherein each of the shift register units (Fig. 8) includes an input storing module (310, 320, 361, and 362; Fig. 8), an output driving module (330 and 380; Fig. 8), 
transferring the input signal (CRm-1(IN1) and NVm-1(IN3); Fig. 8; Paragraph [0075]) to an output terminal (OT(Gm); Fig. 8) by the output driving module (330 and 380; Fig. 8); and 
pulling down (340 and 350; Fig. 8), by the pulling down (340 and 350; Fig. 8) and maintaining module (363, 371, 372, and 364; Fig. 8), a voltage at (350; Fig. 8) the output terminal (OT(Gm); Fig. 8) to low voltage level (V1(VSS); Fig. 8) after output operation is completed (Paragraph [0077]), and maintaining (Paragraph [0082] and [0084]), by the pulling down (340 and 350; Fig. 8) and maintaining module (363, 371, 372, and 364; Fig. 8), the voltage (Paragraph [0082] and [0084]) at the output terminal (OT(Gm); Fig. 8) at low voltage level (V1(VSS); Fig. 8) before a next input signal (CRm-1(IN1) and NVm-1(IN3); Fig. 8) is received by the output driving module (330 and 380; Fig. 8).
Yoon does not expressly disclose wherein each of the shift register units includes a storage retrieving module; 
transferring the stored input signal to the output driving module by the storage retrieving module at least under influence of a clock signal; and
transferring the input signal to an output terminal by the output driving module under control of the storage retrieving module. 
Liu (Fig. 1-6) discloses wherein each of the shift register units (S/R1-N; Fig. 1) includes a storage retrieving module (M7; Fig. 5); 

transferring the input signal (Input and C1; Fig. 4) to an output terminal (Output; Fig. 4) by the output driving module (M3; Fig. 4) under control of the storage retrieving module (M7; Fig. 4). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Yoon’s shift register unit circuit by applying a storage retrieving module, as taught by Liu, so to use a shift register unit circuit with a storage retrieving module for reducing noises generated at an output of a next stage shift register unit at caused by an output of a pervious stage shift register unit (Paragraph [0006]).

Claims 2, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al (US 2010/0110047 A1) in view of Liu (US 2014/0119492 A1) as applied to claim 1 above, and further in view of Tan et al (US 2015/0043703 A1).

Claim 2, Liu (Fig. 1-6) discloses wherein the output driving module (M3; Fig. 4) includes, a first transistor (M3; Fig. 4) including a first electrode coupled to high voltage supply (CLK; Fig. 4), a second electrode coupled to the first output terminal (Output; Fig. 4) and the pulling-down (M4; Fig. 4) and maintaining module (M11; Fig. 4);
the storage retrieving module (M7; Fig. 4) includes, a fourth switch (M7; Fig. 4) coupled between the second side of the storing capacitor (C1; Fig. 4) and the first 
Yoon in view of Liu does not expressly disclose wherein the output driving module includes a third electrode coupled to the storage retrieving module; and DB2/ 37354244.12PATENT Attorney Docket: 120372-5002 
the storage retrieving module includes, a third switch coupled between the first side of the storing capacitor and the third electrode of the first transistor, wherein status of the third and fourth switches is under influence of the first clock signal.  
Tan (Fig. 9) discloses wherein the output driving module (T4; Fig. 9) includes a third electrode coupled to the storage retrieving module (T1; Fig. 9); and DB2/ 37354244.12PATENT Attorney Docket: 120372-5002 
the storage retrieving module (T1; Fig. 9) includes, a third switch (T1; Fig. 9) coupled between the first side of the storing capacitor (C2; Fig. 9) and the third electrode of the first transistor (T4; Fig. 9), wherein status of the third switch (T1; Fig. 9) is under influence of the first clock signal (CLKB; Fig. 9).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Yoon in view of Liu’s shift register unit circuit by applying a third switch, as taught by Tan, so to use a shift register unit circuit with a third switch for preventing excessive electric leakage of a GOA circuit, thereby to improve the reliability and power consumption of the GOA circuit with an Oxide TFT (Paragraph [0006]).

Claim 7, Yoon (Fig. 1-8) discloses wherein the pulling-down (340 and 350; Fig. 8) and maintaining module (363, 371, 372, and 364; Fig. 8) includes a ninth transistor (TFT9; Fig. 8) and a tenth transistor (TFT12; Fig. 8), 

the tenth transistor (TFT12; Fig. 8) includes a first electrode coupled to the first output terminal (OT(Gm): Fig. 8), a second electrode couple to low voltage supply (V1(VSS); Fig. 8), and a third electrode the pulling-down and maintaining control signal input terminal (Gm+1(IN2); Fig. 8).  

Claim 8, Liu (Fig. 1-6) discloses wherein the pulling-down (M2 and M4; Fig. 4) and maintaining module (M10 and M11; Fig. 4) includes a pulling-down sub-module (M2 and M4; Fig. 4) and a maintaining sub-module (M10 and M11; Fig. 4), wherein the pulling-down sub-module includes an eleventh transistor (M2; Fig. 4) and a twelfth transistor (M4; Fig. 4), second electrodes of these two transistors (M2 and M4; Fig. 4) are coupled to low voltage supply (VSS; Fig. 4), third electrodes of these two transistors (M2 and M4; Fig. 4) are coupled to the pulling-down control signal input terminal (Reset; Fig. 4), wherein a first electrode of the eleventh transistor (M2; Fig. 4) is coupled to the third electrode of the first transistor (M3; Fig. 4), a first electrode of the twelfth transistor (M4; Fig. 4) is coupled to the second electrode of the first transistor (M3; Fig. 4) and the first output terminal (Output; Fig. 4); and 
the maintaining sub-module (M10 and M11; Fig. 4) includes a fourteenth transistor (M10; Fig. 4) and a fifteenth transistor (M11; Fig. 4), second electrodes of these two transistors (M10 and M11; Fig. 4) are coupled to low voltage supply (VSS; 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Yoon’s shift register unit circuit by applying a storage retrieving module, as taught by Liu, so to use a shift register unit circuit with a storage retrieving module for reducing noises generated at an output of a next stage shift register unit at caused by an output of a pervious stage shift register unit (Paragraph [0006]).

Claims 3-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al (US 2010/0110047 A1) in view of Liu (US 2014/0119492 A1) and Tan et al (US 2015/0043703 A1) as applied to claim 2 above, and further in view of Pak et al (US 2008/0055225 A1).

Claim 3, Yoon in view of Liu and Tan discloses the circuit of claim 2.
Yoon in view of Liu and Tan does not expressly disclose wherein the output driving module further includes a second transistor including a first electrode coupled to high voltage supply, a second electrode coupled to a second output terminal, a third 
Pak (Fig. 3) discloses wherein the output driving module (430 and 450; Fig. 3) further includes a second transistor (T1; Fig. 3) including a first electrode coupled to high voltage supply (CK1; Fig. 3), a second electrode (T1; Fig. 3) coupled to a second output terminal (OUT1; Fig. 2 and 3), a third electrode (T1; Fig. 3) coupled to the third electrode of the first transistor (T2; Fig. 3), wherein size of the first transistor (T2; Fig. 3) is larger (Paragraph [0056]) than size of the second transistor (T1; Fig. 3). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Yoon in view of Liu and Tan’s shift register unit circuit by applying a second output driving module, as taught by Pak, so to use a shift register unit circuit with a second output driving module for providing a display device and a driving method of the same, which includes a reliable gate drive circuit having a driving property capable of being partially driven, and forming a non-display area having a desired size on a desired position (Paragraph [0008]).

Claim 4, Yoon (Fig. 1-8) discloses wherein the first switch (361; Fig. 8) is a third transistor (TFT11; Fig. 8) including a first electrode and a third electrode which are coupled to the input terminal (IN1 and IN3; Fig. 8), and a second electrode coupled to the first side (Q; Fig. 8) of the storing capacitor ((320; Fig. 8); 
the second switch (362; Fig. 8) is a fourth transistor (TFT5; Fig. 8) including a first electrode coupled to the second side of the storing capacitor (320; Fig. 8), a second electrode coupled to low voltage supply (V1(VSS); Fig. 8), and a third electrode coupled 

Claim 5, Tan (Fig. 9) discloses wherein the third switch is a fifth transistor (T1; Fig. 9) including a first electrode coupled to the first side of the storing capacitor (C2; Fig. 9), a second electrode coupled to the third electrode of the first transistor (T4; Fig. 9), a third electrode coupled to a first clock signal input terminal (CLKB; Fig. 9); 
the first clock signal (CLKB; Fig. 9) reaches high voltage level after (Stage C; Fig. 5) charging of the first capacitor (C1; Fig. 9) is completed (Paragraph [0078]), and the third switch (T1; Fig. 9) is turned on (Paragraph [0080]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Yoon in view of Liu’s shift register unit circuit by applying a third switch, as taught by Tan, so to use a shift register unit circuit with a third switch for preventing excessive electric leakage of a GOA circuit, thereby to improve the reliability and power consumption of the GOA circuit with an Oxide TFT (Paragraph [0006]).
Liu (Fig. 1-6) discloses the fourth switch is a sixth transistor (M7; Fig. 4) including a first electrode coupled to the second side of the storing capacitor (C1; Fig. 4), a second electrode coupled to the first output terminal (Output; Fig. 4), a third electrode the first clock signal input terminal (CLK; Fig. 4); 

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Yoon’s shift register unit circuit by applying a storage retrieving module, as taught by Liu, so to use a shift register unit circuit with a storage retrieving module for reducing noises generated at an output of a next stage shift register unit at caused by an output of a pervious stage shift register unit (Paragraph [0006]).

Claim 9, Pak (Fig. 3) discloses wherein the pulling-down (420, 440, and 460; Fig. 3) and maintaining module (470; Fig. 3) includes a pulling-down sub-module (420, 440, and 460; Fig. 3) and a maintaining sub-module (470; Fig. 3), wherein the pulling-down sub-module (420, 440, and 460; Fig. 3) includes an eleventh transistor (T4; Fig. 7), a twelfth transistor (T6; Fig. 3) and a thirteenth transistor (T5; Fig. 3), second electrodes of these three transistors (T4-T6; Fig. 3) are coupled to low voltage DB2/ 37354244.14PATENTsupply (VSS; Fig. 3), third electrodes of these three transistors (T4-T6; Fig. 3) are coupled to the pulling-down control signal input terminal (IN2 and CK3; Fig. 3), wherein a first electrode of the eleventh transistor (T4; Fig. 3) is coupled to the third electrodes of the first transistor (T2; Fig. 3) and the second transistor (T1; Fig. 3), a first electrode of the twelfth transistor (T6; Fig. 3) is coupled to the second electrode of the first transistor (T2; Fig. 3) and the first output terminal (OUT2; Fig. 3), and a first electrode of the thirteenth 
the maintaining sub-module (470; Fig. 3) includes a fourteenth transistor (T7; Fig. 3), a fifteenth transistor (T10; Fig. 3) and a sixteenth transistor (T9; Fig. 3), second electrodes of these three transistors (T7, T9, and T10; Fig. 3) are coupled to low voltage supply (VSS; Fig. 3), third electrodes of these three transistors (T7, T9, and T10; Fig. 3) are coupled to a second clock signal input terminal (CK1; Fig. 3), wherein a first electrode of the fourteenth transistor (T7; Fig. 3) is coupled to the third electrodes of the first transistor (T2; Fig. 3) and the second transistor (T1; Fig. 3), a first electrode of the fifteenth transistor (T10; Fig. 3) is coupled to the second electrode of the first transistor (T2; Fig. 3) and the first output terminal (OUT2; Fig. 3), and a first electrode of the sixteenth transistor (T9; Fig. 3) is coupled to the second electrode of the second transistor (T1; Fig. 3) and the second output terminal (OUT1; Fig. 3).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Yoon in view of Liu and Tan’s shift register unit circuit by applying a second output driving module, as taught by Pak, so to use a shift register unit circuit with a second output driving module for providing a display device and a driving method of the same, which includes a reliable gate drive circuit having a driving property capable of being partially driven, and forming a non-display area having a desired size on a desired position (Paragraph [0008]).

Claims 6 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al (US 2010/0110047 A1) in view of Liu (US 2014/0119492 A1), Tan et al  as applied to claim 5 above, and further in view of Tobita (US 2007/0247932 A1).

Claim 6, Yoon in view of Liu, Tan, and Pak discloses the circuit of claim 5.
Yoon in view of Liu, Tan, and Pak does not expressly disclose wherein the storage retrieving module further includes a seventh transistor and an eighth transistor, wherein the seventh transistor includes a first and a third electrodes coupled to the first clock signal input terminal, and a second electrode coupled to the third electrodes of the fifth and the sixth transistors; 
the eighth transistor includes a first electrode coupled to the second electrode of the seventh transistor, a second electrode coupled to DB2/ 37354244.13PATENTlow voltage supply, a third electrode coupled to a discharge control signal input terminal, so that during charging of the storing capacitor, the third and the fourth switches are turned off.  
Tobita (Fig. 17) discloses wherein the storage retrieving module (Q5 and 100; Fig. 7) further includes a seventh transistor (Q9; Fig. 17) and an eighth transistor (Q10; Fig. 17), wherein the seventh transistor (Q7; Fig. 17) includes a first and a third electrodes coupled to the first clock signal input terminal (CLK or CK1; Fig. 17), and a second electrode coupled to the third electrodes of the fifth and the sixth transistors (Q5; Fig. 17; wherein figure shows connected to gate electrode of controlling transistor); 
the eighth transistor (Q10; Fig. 17) includes a first electrode coupled to the second electrode of the seventh transistor (Q9; Fig. 17), a second electrode coupled to DB2/ 37354244.13PATENTlow voltage supply (VSS; Fig. 17), a third electrode coupled to a discharge control signal input terminal (/CLK or CK2; Fig. 17), so that during charging of the storing capacitor 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Yoon in view of Liu, Tan, and Pak’s shift register unit circuit by applying a level adjustment circuit, as taught by Tobita, so to use a shift register unit circuit with a level adjustment circuit for providing a shift register circuit in which a defective operation is prevented while an output signal is not outputted and drive capability is prevented from being lowered while the output signal is outputted (Paragraph [0014]).

Claim 10, Tobita (Fig. 15) discloses a gate driver circuit (30; Fig. 15), including a shift register (SR1-SR4; Fig. 15) which includes M cascaded units (Fig. 15; wherein figure shows at least four units), wherein any one of a first to the M-1th units (SR1-SR4; Fig. 15) includes the circuit according to any of the preceding claims (See rejection of previous claims), wherein an input terminal (IN2; Fig. 15) of the Nth unit (SR3; Fig. 15) is coupled to a second output (G2; Fig. 15) terminal of the N-1th unit (SR2; Fig. 15), a pulling-down control input terminal (RST; Fig. 15) of the Nth unit (SR3; Fig. 15) is coupled to a second output terminal (G4; Fig. 15) of the N+1th unit (SR4; Fig. 15), a discharge control signal input terminal (IN1; Fig. 15) of the N-th unit (SR3; Fig. 15) is coupled to a second output terminal (G1; Fig. 15) of the N-2th unit (SR1; Fig. 15), wherein M is an integer greater than 4 (Fig. 15; wherein … implies that there is more than four units), N is an integer greater than 3 and no more than M-1 (Fig. 15; wherein … implies that there is more than four units); 

a discharge control signal input terminal (IN1; Fig. 15) of the second unit (SR2; Fig. 15) is configured to receive the initial input signal (SP2; Fig. 15), an input terminal (IN2; Fig. 15) of the second unit (SR2; Fig. 15) is coupled to a second output terminal (G1; Fig. 15) of the first unit (SR1; Fig. 15), and a pulling-down control signal input terminal (RST; Fig. 15) of the second unit (SR2; Fig. 15) is coupled to a second output terminal (G3; Fig. 15) of the third unit (SR3; Fig. 15).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Yoon in view of Liu, Tan, and Pak’s shift register unit circuit by applying a scan line driving circuit arrangement, as taught by Tobita, so to use a shift register unit circuit with a scan line driving circuit arrangement for providing a shift register circuit in which a defective operation is prevented while an output signal is not outputted and drive capability is prevented from being lowered while the output signal is outputted (Paragraph [0014]).

Claim 11, Tobita (Fig. 15) discloses the gate driver circuit of claim 10 (See rejection above). Liu and Tan discloses wherein the Mth unit has a circuit structure according to the shift register unit of claim 2 (See rejection above).


Claim 12, Yoon (Fig. 1-8) discloses a display (Fig. 1), including a pixel array (DA; Fig. 1), a data driver circuit (400; Fig. 1) coupled with the pixel array (DA; Fig. 1), and a gate driver circuit (200; Fig. 1) according to claim 10 (See rejection above) coupled with the pixel array (DA; Fig. 1).

Claim 13, Yoon (Fig. 1-8) discloses wherein the display (Fig. 1) is a TFT display (TR and DA; Fig. 1) and the gate driver circuit (200; Fig. 1) is fabricated on the same substrate (PA; Fig. 1; Paragraph [0033]) as the pixel array (DA; Fig. 1).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Adam J Snyder/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        02/23/2021